[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                    _____________________________   FILED
                                                 U.S. COURT OF APPEALS
                             No. 04-15986          ELEVENTH CIRCUIT
                                                     AUGUST 10, 2005
                         Non-Argument Calendar
                    _____________________________ THOMAS K. KAHN
                                                         CLERK

                   D. C. Docket No. 04-00038-CR-5-MCR



UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
     versus

LYSANDER ANTHONY WEAVER,

                                                Defendant-Appellant.

              _________________________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
              _________________________________________


                            (August 10, 2005)

Before EDMONDSON, Chief Judge, and TJOFLAT and DUBINA, Circuit
Judges.
PER CURIAM:


      Defendant-Appellant Lysander Anthony Weaver appeals his conviction for

a drug offense. Defendant specifically argues the district court erred in denying

his motion to suppress evidence obtained subsequent to a traffic stop. No

reversible error has been shown; we affirm.

      At approximately eleven o’clock the night of 25 March 2004, Washington

County Deputy Sheriff James Culbreath observed Defendant’s vehicle and

suspected that the vehicle’s window tint violated Florida law because the Deputy’s

headlights reflected on it. He pulled alongside Defendant’s car, rolled down his

window, and determined he could not see the driver’s silhouette nor the dashboard

lights through the tinted windows although he was only five feet away. Based on

these factors, the deputy stopped the Defendant.

      During the stop, the deputy became suspicious because Defendant behaved

nervously and gave him two false names. The deputy searched Defendant’s car,

with consent, and continued to question him. Defendant ultimately gave the

deputy a container hiding crack cocaine, at which point Defendant was arrested.

The next morning, the deputy measured the light transmittance of Defendant’s




                                         2
windows. The light transmittance was 19.5 percent, well below the lowest

statutory allowance of 28 percent.

      Defendant plead guilty to possession with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841(b)(1)(A)(iii). He reserved his right to appeal the

district court’s denial of his motion to suppress the drug evidence as fruit of an

unlawful stop. Because Defendant had three prior felony drug convictions and

was subject to the enhanced penalty provisions of 21 U.S.C. § 841, the district

court sentenced him to the statutory minimum of life in prison.

      “A district court’s ruling on a motion to suppress presents mixed questions

of law and fact.” Unites States v. Ramirez-Chilel, 289 F.3d 744, 748-49 (11th Cir.

2002). We review the district court’s finding of fact for clear error but review the

application of the law to the facts de novo. Id. at 749.

      The Fourth Amendment protects persons from unreasonable search and

seizure. United States v. Purcell, 236 F.3d 1274, 127 (11th Cir. 2003); see U.S.

Const. amend. IV. If a police officer has probable cause to believe a violation of

law has occurred, it is reasonable for him to make a traffic stop. Whren v. United

States, 517 U.S. 806, 810 (1996). Probable cause must be supported by more than

a mere suspicion, but does not require the same “standard of conclusiveness and

probability as the facts necessary to support a conviction.” United States v. Dunn,

                                          3
345 F.3d 1285, 1290 (11th Cir. 2003). Whether probable cause exists is “viewed

from the standpoint of an objectively reasonable police officer[.]” United States v.

Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir. 2003).

      Florida law prohibits driving motor vehicles on which the front or side

windows have been treated with “any sunscreening material or other product or

covering which has the effect of making the window nontransparent or which

would alter the window’s color, increase its reflectivity, or reduce its light

transmittance” below the statutorily permitted level of “light transmittance of at

least 28 percent in the visible light range.” Fla. Stat. § 316.2953.

      Defendant argues that the statutory language shows that an officer cannot

stop a vehicle solely on the basis of the window-tint statute without knowing the

vehicle’s exact light transmittance percentage. Defendant argues the statute’s

provision of a threshold that separates permissible from prohibited window tinting

means an officer cannot have probable cause to stop a vehicle under the statute

without knowing the vehicle’s exact percentage of light transmittance. In effect,

because no officer can know this percentage through observation, no officer could

have probable cause to stop a vehicle solely under this statute. Instead, a violation

could only be found incidental to a separate traffic violation.




                                           4
       Defendant’s arguments are not supported by the plain language of the

statute. The statute in no way indicates that a police officer may not investigate

further when he reasonably believes the statute is being violated. Likewise, the

statute does not limit such investigations to situations when police have observed

a separate traffic violation. 1

       In addition, Defendant confuses the standards for probable cause with those

for violation. The statute’s prohibition of windows with light transmittance below

28 percent articulates when a vehicle violates Florida law. But probable cause

requires less support than that necessary for a conviction. Dunn, 345 F.3d at 1290.

Defendant’s argument would force police to ascertain conclusively whether a

violation had occurred before they would have the probable cause to investigate it.

       Furthermore, case law does not support Defendant’s position. Indeed, the

District Court of Appeal of Florida in State v. Moore seems to have determined

that probable cause of a window-tint violation provided a basis for stopping a

vehicle. 791 So. 2d 1246, 1249 (Fla. Dist. Ct. App. 2001). Defendant argues

Moore is distinguishable because the police also had probable cause to stop the

vehicle based on information that it was involved in a drug transaction. The court,


   1
     By contrast, the Florida legislature inserted plain language into the Safety Belt Law that police
may only enforce it “as a secondary action when a driver of a motor vehicle has been detained for
a [separate] violation[.]” Fla. Stat. §316.614(8).

                                                  5
however, stated that the probable window-tint violation “independently” justified

the stop. Id. at 1250. Moore thus opposes Defendant’s argument that the

window-tinting statute may not be the sole basis for a traffic stop.2

       The only remaining issue is whether the deputy, in the circumstances, had

probable cause to stop Defendant under the statute. We agree with the district

court that probable cause existed. He observed his headlights reflecting off

Defendant’s car and could not see the dashboard lights or driver’s silhouette

through the windows at close range. For an officer to believe such specific

observations indicated a likelihood that Defendant’s vehicle violated the window-

tint statute is reasonable. See, e.g., Moore, 791 So. 2d at 1248 (finding probable

cause existed that the window tint statute was violated because officer was unable

to “make out the [vehicle’s] occupant”).

       Because the police officer had probable cause to believe that the Defendant

was violating the Florida window-tinting statute, we conclude that the district




   2
     Defendant also relies on United States v. Chanthasouxat, 342 F.3d 1271 (11th Cir . 2003) and
Doctor v. State, 596 So. 2d 442 (Fla. 1992). Neither case is applicable, however, because each
determined it was unreasonable for an officer to make a traffic stop pursuant to a mistaken belief
about the law. See Chanthasouxat, at 1278-79 (officer mistakenly believed lack of interior rear-view
mirror violated statute, although statute did not require mirror to be interior); Doctor, at 446-67
(officer mistakenly believed cracked plastic covering on taillight violated statute that only required
the taillight be illuminated). In the present case, the deputy knew correctly that Florida law
prohibited excessively dark window tint.

                                                  6
court denied properly Defendant’s motion to suppress the evidence obtained

during the stop.

      AFFIRMED.




                                       7